Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 24, 2012                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

  144996                                                                                             Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  CITY OF ROMULUS,                                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                    Justices


  v                                                                SC: 144996
                                                                   COA: 300844
                                                                   Wayne CC: 10-001234-CK
  CHARTER COUNTY OF WAYNE and
  WAYNE COUNTY AIRPORT AUTHORITY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 24, 2012                  _________________________________________
           p0917                                                             Clerk